UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2471


FREDDIE LUBOYA MUSANGU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 21, 2013                 Decided:   April 4, 2013


Before KING, DAVIS, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Freddie Luboya Musangu, Petitioner Pro Se. Laura M.L. Maroldy,
Nicole J. Thomas-Dorris, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Freddie Luboya Musangu, a native and citizen of the

Democratic Republic of the Congo (“DRC”), petitions for review

of   an     order   of    the     Board        of   Immigration      Appeals       (“Board”)

denying      his    motion      to   reopen         proceedings.          We   dismiss       the

petition for review.

              An alien may file one motion to reopen within ninety

days   of    the    entry    of      a    final     order     of   removal.        8     U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2) (2012).

The time limit does not apply if the basis for the motion is to

seek      asylum    based    on      changed        country    conditions,         “if      such

evidence is material and was not available and would not have

been discovered or presented at the previous proceeding.”                                     8

U.S.C.         § 1229a(c)(7)(C)(ii);                   see         also        8         C.F.R.

§ 1003.2(c)(3)(ii).

              This court reviews the denial of a motion to reopen

for abuse of discretion.                 See INS v. Doherty, 502 U.S. 314, 323-

24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009);

see also 8 C.F.R. § 1003.2(a).                        The “denial of a motion to

reopen is reviewed with extreme deference, given that motions to

reopen are disfavored because every delay works to the advantage

of   the    deportable       alien       who    wishes   merely      to    remain      in    the

United States.”          Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir.

2009) (internal quotation marks omitted).                            The motion “shall

                                                2
state the new facts that will be proven at a hearing to be held

if the motion is granted and shall be supported by affidavits

and   other         evidentiary       material.”            8   C.F.R.    § 1003.2(c)(1).

Also, the motion shall not be granted unless it appears to the

Board that the evidence “sought to be offered is material and

was     not     available       and     could       not    have   been     discovered      or

presented at the former hearing[.]”                       Id.

               Under       8   U.S.C.      § 1252(a)(2)(C)          (2006),     this    court

lacks         jurisdiction,        except           as     provided       in     8      U.S.C.

§ 1252(a)(2)(D) (2006), to review the final order of removal of

an alien convicted of certain enumerated crimes, including an

aggravated felony.              Under § 1252(a)(2)(C), this court retains

jurisdiction “to review factual determinations that trigger the

jurisdiction-stripping provision, such as whether [Musangu] [i]s

an alien and whether []he has been convicted of an aggravated

felony.”         Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th Cir.

2002).         If    the   court      is   able     to    confirm    these      two    factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), the

court can only consider “constitutional claims or questions of

law.”     See Mbea v. Gonzales, 482 F.3d 276, 278 n.1 (4th Cir.

2007).

               Circuit         courts       have         uniformly       held    that     the

prohibition against reviewing final orders of removal when the

alien is removable for having been convicted of an aggravated

                                                3
felony or other criminal offense extends to denials of motions

to reopen.        See Larngar v. Holder, 562 F.3d 71, 75 (1st Cir.

2009) (motion to reopen to apply for relief under the Convention

Against Torture); Hanan v. Mukasey, 519 F.3d 760, 763 (8th Cir.

2008); Cruz v. Attorney Gen., 452 F.3d 240, 246 (3d Cir. 2006);

Durant    v.    INS,    393    F.3d       113,     115    (2d    Cir.          2004);     Dave   v.

Ashcroft, 363 F.3d 649, 652 (7th Cir. 2004); Patel v. Attorney

Gen., 334 F.3d 1259, 1262 (11th Cir. 2003); Sarmadi v. INS, 121

F.3d 1319, 1321 (9th Cir. 1997).

               It is uncontested that Musangu is an alien who was

found    removable      for    having       been       convicted          of    an   aggravated

felony.        Thus, our review is limited to constitutional claims

and     questions      of   law.          Musangu        fails       to    raise        either    a

constitutional         question      or    a     question       of    law       regarding        the

Board’s    finding      that    he    did        not     show    a    change         in    country

conditions as it relates to his circumstances.

               Accordingly, we dismiss the petition for review.                                  We

dispense       with    oral    argument          because        the       facts      and    legal

contentions      are    adequately         presented       in    the       materials        before

this court and argument would not aid the decisional process.



                                                                          PETITION DISMISSED




                                               4